Citation Nr: 1418833	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-30 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the thoracic spine, currently rated as 10 percent disabling.

2.  Entitlement to a compensable rating for endocervicitis.

3.  Entitlement to a compensable rating for maxillary sinusitis.

4.  Entitlement to a compensable rating for plantar warts.

5.  Entitlement to service connection for a right lower extremity condition, to include as secondary to service-connected spine disabilities.

6.  Entitlement to service connection for a left lower extremity condition, to include as secondary to service-connected spine disabilities.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1975 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2011, the Veteran testified before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the claims file.  Additional evidence was also submitted accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The issue of service connection for a disability of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current disability of the right lower extremity that is related to service or a service-connected disability. 

2.  During the period on appeal, the Veteran's thoracic spine disability has not been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less, combined range of motion of the thoracolumbar spine to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome of at least two weeks duration.

3.  In November 2011, prior to the promulgation of a decision in the appeal, the Veteran notified that Board that she wished to withdraw her claims for increased ratings for endocervicitis, maxillary sinusitis, and plantar warts.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a disability of the right lower extremity have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §3.303 (2013).

2.  The criteria for an increased disability rating for degenerative arthritis of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 5243 (2013).

3.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for endocervicitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for maxillary sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for plantar warts have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2013).  Here, compliant VCAA notice was provided in an April 2009 letter. 

VA also has a duty to assist the Veteran in the development of the claim. The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran's service treatment records, post-service VA treatment records, VA examination reports, and lay statements have been obtained.  

The Veteran provided relevant testimony during a November 2011 hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ identified the issues on appeal and asked specific questions directed at identifying whether the appellant met the criteria for establishing entitlement to a higher rating for a back disability or service connection for a 
right lower extremity disability.  Moreover, the Veteran testified as to relevant information necessary to decide the claims.  Neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that the Veteran is not prejudiced by a decision being rendered at this time and no further action pursuant to Bryant is necessary.

The Veteran has not indicated the existence of additional pertinent evidence.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran maintains that she has a disability of the right lower extremity that is related to her low back or, alternatively, to service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought, specifically a disability of the right lower extremity.  In the absence of proof of a present disability, there is no valid claim (of service connection).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, a review of the record reveals that the threshold requirement of a current disability of the right lower extremity has been met.  While the Veteran has reported pain in the right knee or right leg, she has not been diagnosed with any disability.  

A VA examination in June 2009 failed to show a disability of the right lower extremity.  The Veteran did not have any complaints related to the right lower extremity at that time, and neurological examination was normal.  The examiner declined to diagnose any right lower extremity disability.  VA treatment notes show that in October 2009, the Veteran was seen for a right knee contusion following a fall.  However, range of motion was full at that time.  In December 2009, the Veteran continued to complain of right knee pain; however, x-ray of the right knee at that time was within normal limits.  In March 2010, right knee range of motion was full.  Indeed, during her November 2011 hearing, the Veteran was specifically asked if "anyone diagnosed anything with respect to your right leg," and she responded, "No."

Inasmuch as the Veteran was diagnosed with a right knee contusion in November 2009, it was sustained as a direct result of a fall, and she did not report the acute condition to be related to service or her service-connected back disability.  By December 2009, it was much improved, and no contusion was noted on knee examination in March 2010.  The Board is also cognizant that the Veteran was noted to have arthralgia at the time she was seen by VA for her right knee in December 2009.  Arthralgia is defined as pain in a joint.   Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also Mykles v. Brown, 7 Vet. App. 372, 373 (1995).  Pain without underlying pathology is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As the evidence is negative for the presence of a diagnosed right lower extremity disability, service connection cannot be granted.

Further, even if a current disability of the right lower extremity were to be conceded, service connection would still not be warranted.  In this regard, there is no competent and credible evidence of record of a right lower extremity disability in service, the May 1978 separation examination report is negative for complaints or abnormalities related to the right lower extremity, and the Veteran affirmatively denied knee problems at the time of separation examination.  A June 2009 VA examiner explicitly found no right lower extremity disability secondary to the service-connected back disability.  The Veteran herself is not competent to provide any such etiological opinion, which requires medical training.  Therefore, her statements do not constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

In summary, the preponderance of the probative evidence of record is against the Veteran's claim for service connection for a right lower extremity disability, the claim must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Increased Rating

The Veteran maintains that her degenerative arthritis of the thoracic spine is worse than as contemplated by the currently assigned 10 percent rating.    

Initially, the Board notes that, in addition to the 10 percent rating for the thoracic spine, the Veteran is separately rated as 20 percent disabled for a lumbar spine disability under former Diagnostic Code 5293 and current Diagnostic Code 5243.  However, under current VA regulations, disorders of the thoracic and lumbar spine are rated as a single disability, referred to as disability of the "thoracolumbar spine."  38 C.F.R. § 4.71a.  In this regard, it was noted in the Federal Register that "[b]ecause the thoracic and lumbar segments ordinarily move as a unit, it is clinically difficult to separate the range of movement of one from that of the other" and therefore, only cervical and thoracolumbar spinal segments are to be separately rated.  67 Fed. Reg. 56509, 56512 (Sep. 4, 2002).  In considering the Veteran's thoracolumbar spine disability as a whole, under VA's Combined Rating Table, separate 10 percent (thoracic) and 20 percent (lumbar) ratings in combination are considered 30 percent disabling.  See 38 C.F.R. § 4.25.  Thus, in order to warrant an increased rating under current rating criteria for her thoracic spine, the evidence must show that the Veteran's thoracolumbar spine disability must be considered together and must more nearly approximates a rating in excess of 30 percent.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).

Specifically, the Veteran must show entitlement to a higher 40 percent rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome.  Under the General Rating Formula for Diseases and Injuries of the Spine, a higher 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or favorable ankylosis of the entire thoracolumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  Id. at Note (1).  Under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, a higher 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the last 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).

Based on the evidence of record, the Board finds that an increased rating is not warranted during the pendency of the appeal.  During a June 2009 VA spine examination, forward flexion of the thoracolumbar spine was to 80 degrees, with mild pain at the end of flexion but without additional loss of motion due to pain or on repetition.  The Veteran denied flare-ups and the examiner noted that there were no periods of bed rest during the past 12 months.  While the presence or absence of ankylosis was not specifically noted, the June 2009 examination report documents movement of the thoracolumbar spine in flexion, extension, lateral rotation and lateral bending; thus, there was no ankylosis.

VA treatment records during the relevant appeal period are also negative for evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episodes.  Indeed, they show no physician-prescribed bed rest, and are essentially negative for treatment of the low back, though they do note occasional notations of "low back pain" associated with discussion of past medical history or pain assessments.  The Board also observes that in April 2009, it was noted that the Veteran kneeled for hours at work, and in October 2009, she was able to bend, stoop, and perform normal activities of daily living.  In December 2009, she explicitly denied back pain. 

While the Veteran testified in November 2011 as to pain, spasms, and the functional effects of her back disability, to include difficulty walking and an inability to climb a ladder or lift heavy things, there is no other evidence showing that the Veteran has more limitation of motion than that found at her VA examination.  Furthermore, she testified regarding her back disability, "I can't say that it keeps me from doing things."  In any event, the Board finds the objective findings on examination and during treatment to be more probative of the level of disability and functional impairment resulting from the Veteran's thoracolumbar spine disability than the Veteran's contentions.

Absent evidence of ankylosis of the thoracolumbar spine or forward flexion limited to 30 degrees, even considering all pertinent disability factors, to include functional loss and complaints of pain on end of flexion, there is no appropriate basis for assigning a higher schedular rating under the General Rating Formula in excess of the currently-assigned 20 percent and 10 percent disability ratings assigned under the former rating criteria for the Veteran's thoracolumbar spine disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Nor is a higher rating warranted under the IVDS Formula, as the evidence does not show incapacitating episodes having a total duration of at least four weeks, but less than six weeks during a 12 month period on appeal.  As noted, an incapacitating episode requires bed rest prescribed by a physician and treatment by a physician. Here, VA examination reports dated in June 2009 and VA treatment records dating since January 2009 are negative for evidence of incapacitating episodes of IVDS. 

The Board has considered whether a separate rating is warranted for neurological manifestations of the Veteran's thoracolumbar disability.  In this regard, the 
Veteran mentioned radiculopathy in her July 2010 substantive appeal.  However, the Veteran has not been diagnosed with radiculopathy of the lower extremities during the period on appeal.  The June 2009 VA examiner explicitly found no lower bilateral extremity condition secondary to the back pursuant to an examination that revealed negative straight leg raise testing and a normal neurologic examination 
of the lower extremities.  VA treatment records are also negative for evidence 
or diagnosis of radiculopathy.  Further, during the November 2011 hearing, the Veteran testified that pain in her left leg (as described further below) was not really coming from her back.  Thus, the Board finds that the Veteran does not have neurologic manifestations of her thoracolumbar spine disability and a separate rating is not warranted.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that 
the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, the rating schedule specifically contemplate factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; interference with sitting, standing, and weight bearing, and functional impairment. 38 C.F.R. §§ 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Under the current rating criteria, the Veteran's thoracolumbar symptomatology warrants no more than a 20 percent rating, yet she is actually in receipt of a 30 percent combined rating for her thoracolumbar disability based on prior rating criteria.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

In the present case, the Veteran has perfected an appeal as to the issues of entitlement to increased ratings for her endocervicitis, maxillary sinus, and plantar wart disabilities.  However, during her November 2011 Board hearing, the Veteran testified that she wished to withdraw her appeal pertaining to those disabilities.  As the pertinent criteria for withdrawal are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to those issues, and the appeal is dismissed. 

ORDER

Service connection for a right lower extremity condition is denied.

An increased rating for degenerative arthritis of the thoracolumbar spine is denied.

The appeal as to the issue of entitlement to an increased rating for endocervicitis is dismissed.

The appeal as to the issue of entitlement to an increased rating for maxillary sinusitis is dismissed.

The appeal as to the issue of entitlement to an increased rating for plantar warts is dismissed.


REMAND

A review of the record reveals that further development is necessary of the Veteran's left lower extremity service connection claim.  

A June 2009 VA examiner diagnosed chondromalacia of the left knee patella, and a January 2011 private MRI report shows an osteochondral defect in the medial tibial plateau.  The Veteran asserts that those disabilities are related to an injury sustained service.  While she previously asserted a left lower extremity disability secondary to her service-connected spine disability, during her November 2011 hearing and in a written statement submitted in conjunction with the hearing, she clarified that she is seeking service connection on a direct basis only.  As no nexus opinion has yet been obtained regarding the Veteran's diagnosed left knee disability, remand is warranted. 

Given the evidence of a private left knee treatment in January 2011, the RO should ask the Veteran to identify any additional, pertinent medical treatment that she has received, and take appropriate measures to obtain those records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for her left knee disability.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since March 2010 from the Memphis VA Medical Center.  If any requested records are not available, the Veteran should be notified of such. 

2.  After completing the above development, to the 
extent possible, afford the Veteran an VA joint examination to determine the nature of any left knee disability found to be present and to obtain an opinion as to whether such is possibly related to service.  The claims file must be reviewed in conjunction with the examination.

Following examination of the Veteran and a review of the claims file, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left knee disability is related to or had its onset in service, to include the incident in service during which the Veteran fell into a trash barrel and fractured her coccyx. 

In providing the opinion, the examiner should address the June 2009 VA examination report, as well as the significance of the osteochondral defect in the medial tibial plateau found on MRI in January 2011.  

The examiner should explain the reason for the opinion provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  After completion of the above, review the expanded record and determine if the Veteran's remanded claim 
can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond. Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


